KINKADE, J.:
Epitomized Opinion
Flora Galvin brought an action in the Common Pleas, on two notes, to reform the mortgage given xo secure them, and to enforce the mortgage as reformed, for the purpose of collecting the notes against the mortgaged property. Whiteman was defendant in that action, and filed an answer and cross-petition setting up the validity of the mortgage. The Common Pleas, Robert.Le Blond, Judge, found for the plaintiff Galvin, decreed as prayed for by her, entered judgment for her on the notes, and decreed for the foreclosure of the mortgage as reformed, in the event that the notes were not paid. Error is herein prosecuted to reverse the judgment. The Court of Appeals found:
That the mortgage was a valid lien against the property; that whitman, by his contract of Aug. 16, 1920, covering the purchase of certain real estate, assumed and agreed to pay, as a part of the purchase price, the two notes aggregating $300 secured by the mortgage, and that Galvin was entitled to the decree foreclosing the mortgage lien for the payment of the notes, and that there were no errors prejudicial to the plaintiff in error, Whiteman, and affirmed the Common Pleas.